Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 20 recite a hydrocarbon-based polymer.  It is not clear what is meant by this limitation.  A hydrocarbon is a polymer consisting of carbon and hydrogen, but is not clear if a “hydrocarbon-based polymer” can include other elements.  For example, is a polyacrylate a hydrocarbon-based polymer?  Is a polyurethane a hydrocarbon-based polymer?  What is meant by the limitation based?  The scope of the claim is not clear.  For art rejection purposes, a polymer including hydrogen and carbon is considered to be a hydrocarbon-based polymer, even if it also includes other elements.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4, 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/881,365  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a water repellant flame resistant fabric comprising a finish comprising water repellant agents and a polymeric abrasion resistance aid .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3, 6-20 is/are rejected under 35 U.S.C. 103 as obvious over Truesdale, U.S. Patent Application Publication No. 2009/0178186.
Truesdale discloses flame and abrasion resistant fabrics.  The fabrics are made up of spun yarns and can be formed from fire resistant yarns such as m-aramid, p-aramid, modacrylic, FR rayon, melamine.  See paragraph 0032. This meets the limitations of claim 8.  The fabrics can be plain weave, rip-stop, sateen weave, twill wave or knitted.  See paragraph 0032.  This meets the limitations of claim 17.  The fabrics have a finish that imparts water repellency and abrasion resistance to the fabric comprising a hydrocarbon based polymer such as a polyethylene, an alkylfuloropolymer, a polymeric abrasion resistance aid and a wetting agent.  The polymeric abrasion resistance aid can also be a hydrophobic urethane polymer which can also correspond to the claimed water repellant agent.  Other suitable polymeric abrasion resistance aids can be high density polyethylene and acrylic resins.  See paragraph 0041.  The finish composition can also be combined with other known finish compositions that are applied to fabrics.  In this case, the finish composition can comprise a polymeric abrasion aid, a fatty amine or a derivative thereof, a polyethylene, a sewing/abrasion polymeric aid, a crosslinking melamine formaldehyde resin, and a N-methylol stearamide.  This meets the limitations of claim 7.  The combination of finishes can impart various advantageous properties to a fabric.  See paragraph 0043.  Since Truesdale discloses embodiments which do not require an alkyl fluoropolymer, this meets the limitations of claims 1 and 2.    The urethane or acrylic resins can correspond to the claimed water repellant agent and are considered to be hydrocarbon-based which meets the limitations of claims 3,5-6.  The fabrics of Truesdale have a weight of less than 8 osy.  See table 1.  This meets the limitations of claim 18.  The fabric is useful in garments.  See paragraph 0042.  This meets the limitations of claim 19.  
Truesdale differs from the claimed invention because it does not clearly disclose the particularly claimed abrasion resistant in the claimed amounts.  However, looking at Table II on page 5 of Truesdale, the various compositions include about 20 obw of the abrasion resistant agent and about 10 obw of a water repellent agent, (PHOBOTEX, which is described as a fluorine polymeric emulsion).  Therefore, since Table II shows amounts for the particular types of component in the composition, (abrasion resistant component and water repellant component), it would have been obvious to one of ordinary skill in the art to have selected amounts using Table II as a guideline when forming compositions employing the other types of abrasion resistant agents disclosed as useful in Truesdale, including urethane based polymers which are equated with hydrocarbon based polymers since they include carbon and hydrogen, acrylic polymers and polyethylenes.  See paragraph 0041.  A melamine/paraffin wax emulsion as described as the water repellant agent, (PHOBOTEX), is a hydrocarbon based polymer.  
Truesdale does not identically disclose the particularly claimed properties as tested by the particularly claimed test methods.  However, since Truesdale discloses the same fabrics made from the same types of fibers and having the same finish composition applied to the fabric in the same amounts, it is reasonable to expect that the fabric of Truesdale would necessarily have the claimed properties.  
Claims 1, 4, 9-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale, U.S. Patent Application Publication No. 2009/0178186 in view of Wang et al, U.S. Patent Application Publication No. 2005/027334.
Truesdale discloses a flame retardant fabric comprising spun yarns having a water repellant and abrasion resistant finish applied thereon.
Truesdale does not teach that the water repellant agent can be silicone.
However, Wang discloses silicone was a known alternative water repellant agent to fluoropolymers for use in finishes which are applied to fire retardant fabrics made from spun yarns of fire retardant yarns.  See paragraphs 0023, 0024, 0035.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a silicone polymer in place of a fluoropolymer in Truesdale, in view of their art recognized equivalence and suitability for use as water repellent agents in fabric finishes.  
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
 Applicant argues that since the specification uses different terms such as hydrocarbon based, silicone based and urethane based to describe the different water repellant agents, that it would be clear what each type of polymer is.  However, the rejection is maintained for the reasons of record.   The use of the term “based” renders the scope of the claims indefinite.  Any polymer including carbon and hydrogen is hydrocarbon based, including urethane polymers and silicone polymers.  It is not clear what “based” is intended to mean.
With regard to the provisional statutory double patenting rejection, the amendment is sufficient to remove the provisional statutory double patenting rejection, however, an obviousness-type double patenting rejection is set forth above.
With regard to the art rejection, Truesdale discloses amounts for both the abrasion resistant component and the water repellent agent which fall within the claimed range in Table 2 on page 5.  Therefore, since Truesdale also teaches embodiments which are free of fluoropolymers and the claimed water repellent and abrasion resistant components either in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789